Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in the application. Claims 1-18 are rejected. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/GB2018/053483, filed November 30th, 2018, which claims priority under 35 U.S.C. 119(a-d) to GB1720020.5, filed December 1st, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on June 7th, 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 are rejected as indefinite since they recite percentages of components without indicating the type of percentage, such as w/w, w/v, etc.
Claim 12 recites the limitation "the patient" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 12 only previously refers to “an individual”. Claim 12 should be amended to replace “patient” with “individual”. Dependent claims 13-18 are rejected as indefinite for the same reason.
The term “with caution” in claim 12 is a relative term which renders the claim indefinite. The term “with caution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As noted in MPEP 2173, “The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.” In this situation, the difference between what a person having ordinary skill in the art could practice without infringing claim 12 would be the same method as recited in claim “without caution” relative to the claimed method of “with caution”. It is not clear what level of action would constitute with or without caution. Applicant’s specification discloses monitoring blood levels of the immunosuppressant; however, it is unclear whether a person having ordinary skill in the art would be required to do the same to practice a method “with caution”. A person having ordinary skill in the art could simply administer CBD by steadily increasing the dose without monitoring the blood levels of the immunosuppressant. Applicant may take the position that such a method would not be cautious while the method still includes some level of cautiousness by not immediately administering a high dose of CBD. The same rationale would apply to dependent claims 13 and 14 that recite “lowering the dose” of a component. It is unclear if Applicant is requiring some mental step to be involved in lowering since a person taking an immunosuppressant to prevent transplant rejection could stop taking the immunosuppressant after a certain period in which case the dose will have been lowered. The method would possess the literal steps of the claim, but it is unclear if discontinuing a medication because it is no longer needed would constitute “with caution”. Similarly, claims 16 and 18 require monitoring for side effects and advising of side effects; however, a person undergoing therapy is generally aware of their previous health status and could recognize whether they suddenly feel worse and it is unclear if this would constitute “monitoring” or whether a doctor’s blanket advice for a patient to contact the doctor if they feel worse would constitute “with caution”. Claim 17 recites a step that would be considered a cautious step, but it is still not clear whether an overall method must be considered “cautious” or if only one aspect of the method must be considered cautious. For instance, discontinuing CBD would be a cautious approach; however, if the overall method entailed immediately starting a patient on both a high dose of CBD and high dose of immunosuppressant (and subsequently discontinuing CBD), it is unclear whether such a method would read on the instant claims since a person of skill could argue that starting with a high dose of CBD and high dose of immunosuppressant was not cautious.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 2015/0359755 A1 by Guy et al. in view of Shih et al. Epilepsy & Behavior 2017, 69, 186-222 and in further view of Hauser et al. Case Reports in Transplantation, Volume 2016, Article ID 4028492, pages 1-3 and in further view of Yamaori et al. Life Sciences 2011, 88, 730-736 and in further view of Iwasaki, K. Drug Metab. Parmacokinet. 2007, 22, 328-335 and in further view of Christians et al. Expert Opin. Drug Metab. Toxicol. 2011, 7, 175-200.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Guy et al. teach the use of cannabidiol for the reduction of total convulsive seizure frequency in the treatment of treatment-resistant epilepsy (TRE) and where the TRE is Dravet syndrome (abstract). The prior art further teaches that Dravet syndrome “almost always occur during the first year of life” in paragraph [0009] reading on the limitation of “childhood-onset epilepsy” and where Dravet syndrome is recited in dependent claim 11. 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not address the application of CBD in treating patients who are concurrently taking an immunosuppressant drug including “monitoring” of claim 1 and “with caution” of claim 12. Additional limitations of dependent claims are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Guy et al. do not specifically address individual patient populations within the scope of patients with TRE; however, Shih et al. discuss a survey of physicians in the field of epilepsy and include the following description (abstract):
[…] The patient scenarios focused on genetically-mediated generalized epilepsy and focal epilepsy. The scenarios first focused on overall treatment strategy and then on specific pharmacotherapies. Other questions focused on treatment of specific patient populations (pregnancy, the elderly, patients with brain tumors, and post organ transplant patients), epilepsy patients with comorbidities (renal and hepatic disease, depression), and how to combine medications after failure of monotherapy. […]

Shih et al. particularly addressed patient populations including post organ transplant patients. A person having ordinary skill in the art in applying the method of Guy et al. would similarly have been motivated to focus on questions regarding the subpopulations discussed by Shih et al. including post organ transplant patients.
	Hauser et al. provide a case report on a patient undergoing treatment with tacrolimus as follows (abstract):
Tacrolimus, a potent immunosuppressant medication, acts by inhibiting calcineurin, which eventually leads to inhibition of T-cell activation. The drug is commonly used to prevent graft rejection in solid organ transplant and graft-versus-host disease in hematopoietic stem cell transplant patients. Tacrolimus has a narrow therapeutic index with variable oral bioavailability and metabolism via cytochrome P-450 3A enzyme. Toxicity can occur from overdosing or from drug-drug interactions with the simultaneous administration of cytochrome P-450 3A inhibitors and possibly P-glycoprotein inhibitors. Tacrolimus toxicity can be severe and may include multiorgan damage. We present a case of suspected tacrolimus toxicity in a postallogeneic hematopoietic stem cell transplant patient who was concurrently using oral marijuana.

Hauser et al. further teach that cannabinoids are involved in tacrolimus metabolic pathways as follows on page 1:
Similarly, CYP3A inhibition by exogenous factors may increase the level of tacrolimus in the blood [12]. Well-known drugs with such effects include several macrolide antibacterials and triazole antifungals and preemptive tacrolimus dose-reduction has been proposed when drugs are to be administered concomitantly [3, 12]. Exogenous cannabinoids are another group of chemicals that similarly inhibit CYP3A [13]. Additionally, cannabinoids from marijuana have been shown to significantly inhibit the function of the P-glycoprotein transporter, which has a major role in tacrolimus absorption from the gut and distribution to other tissues [10, 11].

Hauser et al. provide the following conclusions on page 2:
The P-glycoprotein and CYP3A inhibition pose a serious concern for the need to regulate or at least monitor cannabis use in patients receiving tacrolimus after HSCT. Furthermore, there may be a benefit to obtaining a urine toxicology screen on these patients before starting the immunosuppressant tacrolimus in order to better adjust dosage and predict serum concentration.

Since Hauser et al. teach that exogenous cannabinoids affect the metabolism of tacrolimus and provide a case report where the use of cannabinoids caused increased levels of tacrolimus, a person having ordinary skill in the art in applying the method of Guy et al. to patients being treated with tacrolimus (recited in claims 4 and 15) would have been motivated to monitor the blood levels of tacrolimus to ensure that the levels do not become toxic. Furthermore, while Hauser et al. do not explicitly state that CBD along would be expected to have the same interactions (as opposed to a mixture in marijuana), Yamaori et al. teach (abstract): “Among the three major cannabinoids, CBD most potently inhibited CYP3A4 and CYP3A5”. Iwasaki provides a review of tacrolimus metabolism and teaches (page 331): “These results indicate the potential for metabolic interactions between tacrolimus and co-medicated drugs metabolized by CYP3A4/5.” Accordingly, a person of skill in the art would expect CBD to affect the metabolism of tacrolimus.
	Claim 1 recites “monitoring the blood levels of the immunosuppressant drug and associated markers” where plural associated markers are required to be monitored. Hauser et al. teach monitoring blood levels of tacrolimus; however, a person having ordinary skill in the art would have been familiar with additional markers. Christians et al. teach the following highlights on pages 14 and 15 of the pdf: 
• Organ toxicity of immunosuppressants negatively affects graft and patient survival, contributes to chronic allograft injury and thus limits long-term outcomes after kidney transplantation.

• Clinical diagnostic tools based on molecular markers have the potential to detect immunosuppressant toxicity earlier and with better specificity than current clinical markers such as creatinine in serum.

• Molecular markers will allow for individualization of immunosuppressive drug regimens and a positive effect on long-term outcomes can be expected.

A person having ordinary skill in the art in seeking to closely observe the potential toxicity of tacrolimus would have been motivated to monitor markers taught by Christian et al.
Claims 12-18 are rejected as indefinite; however, the discussion above entails a motivation to monitor tacrolimus and associated markers to avoid an unwanted increase in tacrolimus levels and toxicity. Regarding instant claims 2, 3, 13, 14 and 17, Hauser et al. teach both the discontinuation of cannabinoids (which would read on claim 17 and claims 2 and 13 of lowering the dose to zero) as well as lowering the dose of tacrolimus (claims 3 and 14) in response to the observed side effects. Accordingly, a person having ordinary skill in the art would have been motivated to use similar techniques if observed when practicing the method of Guy et al. in patients receiving tacrolimus. Furthermore, a practitioner would have been motivated to inform patients of potential interactions as required by claim 18 to improve compliance with monitoring levels.
Regarding instant claims 5-7, Guy et al. teach that the CBD can be used as a highly purified extract having CBD at greater than 98% (w/w), THC levels of not more than 0.15% (w/w) or alternatively synthetically produced CBD in paragraph [0002] on page 1. Regarding instant claim 8, Guy et al. teach CBDV of not more than 1.0% w/w in Table 1 on page 4. Regarding instant claims 9 and 10, Guy et al. teach overlapping dosages on page 2 in paragraph [0035]. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626